Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (20080103245) in view of Iwamoto et al (20040106782). 
Endo teaches an inorganic fine dispersion. 
Endo, paragraph 14 of the PGPUB, teaches an inorganic fine particle dispersion liquid according to the present invention comprises dispersing inorganic fine particles in the presence of a water-soluble organic cationic compound and a water-soluble polyvalent metal compound. 
Endo, paragraph 20 of the PGPUB, teaches the inkjet recording medium comprises an ink-receiving layer prepared by applying a coating liquid including the inorganic fine particle dispersion liquid.
Endo, paragraph 29 of the PGPUB, teaches if necessary, the coating liquid may further comprise other ingredients such as a mordant.
Endo, paragraph 34 of the PGPUB, teaches the concentration of the inorganic fine particles is preferably 30% or less.
Endo, paragraph 35 of the PGPUB, teaches the dispersing medium used in the preparation of the inorganic fine particle dispersion liquid of the invention comprises water as the main component. In a preferable embodiment, the dispersing medium further comprises a small amount of an organic solvent (a low-boiling solvent such as a lower alcohol or an ethyl acetate). In this case, the amount of the organic solvent is preferably 20 wt % or less, more preferably 10 wt % or less, based on the entire dispersing medium.
Endo, paragraph 59 of the PGPUB, teaches water-miscible organic solvents can be e.g., ethyl acetate, methanol, ethanol, isopropanol, n-propanol or acetone. 
Endo, paragraph 74 of the PGPUB, teaches a water-soluble polyvalent metal compound aluminum acetate. 
Endo, paragraph 79 of the PGPUB, teaches the water-soluble polyvalent metal compound described above is added preferably in a ratio of 0.1 to 10 wt %, more preferably 0.5 to 8 wt %, to the inorganic fine particles. The concentration of the inorganic fine particles in the dispersion liquid is generally about 10 to about 40 wt %, preferably 15 to 35 wt %.
Endo, paragraphs 133-134 of the PGPUB, teaches an inorganic mordent can be lanthanum acetate. 
Endo, paragraph 155 of the PGPUB, teaches part of the mordant may be contained in the coating liquid A, and in this case, the mordant used in the coating liquid A may be the same as, or different from, the mordant in the solution B. 
Endo, paragraph 122 of the PGPUB, teaches the ink-receiving layer further comprises a mordant (such as described below) so as to further improve image bleeding over time and water resistance.
Endo, paragraph 135 of the PGPUB, teaches when such mordants are added to the ink-receiving layer, their total amount is preferably 0.01 to 5 g/m2.
It would been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate lanthanum acetate as a mordent in the coating liquid in an amount improve image bleeding over time and water resistance.
Endo, paragraph 143 of the PGPUB, teaches the ink-receiving layer may further an ink dye. 
Although Endo, paragraph 58 of the PGPUB, teaches various additives can be added such as an ink dye to the dispersion liquid, Endo does not teach adding a specific ink dye. 
Iwamoto teaches a dye and an ink jet printing ink. 
Iwamoto, paragraph 7 of the PGPUB, teaches an organic dye exhibiting superior fastness and an ink jet printing ink which forms images of superior light fastness, specifically, yellow and magenta ink jet printing inks.
It would been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate to the organic dye as taught by Iwamoto into the dispersion liquid as taught by Endo so the ink forms images of superior light fastness. 
The dye as taught by Iwamoto reads on an organic marker as claimed in claim 1. 
Therefore, Endo teaches a composition comprising aluminum acetate, lanthanum acetate, water, organic marker and an organic solvent as claimed in claim 1. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The inorganic fine dispersion taught by Endo in view of Iwamoto comprising aluminum acetate, an organic liquid, organic marker and water is the same inorganic fine dispersion as claimed in claim 1 and therefore it would be expected that the inorganic fine dispersion taught by Endo in view of Iwamoto can be used for a prothesis device cut and machined from a dental zirconia for cutting and machining as claimed in claim 1.

Regarding claim 2, Endo, paragraph 59 of the PGPUB, teaches water-miscible organic solvents can be e.g., ethyl acetate, methanol, ethanol, isopropanol, n-propanol or acetone. 

Regarding claim 3, Endo, paragraph 74 of the PGPUB, teaches a water-soluble polyvalent metal compound aluminum acetate. 

Regarding claims 4 and 8-9, the dispersion comprising aluminum acetate, lanthanum acetate, an organic liquid, an organic marker and water is the same dispersion as taught by Endo in view of Iwamoto as claimed in claim 1 and therefore it would be expected that the dispersion as taught by Endo in view of Iwamoto can be used for a prothesis device cut and machined from a dental zirconia for cutting and machining wherein the dental zirconia is colored by a zirconia powder where iron, erbium, cobalt or the like is solid-solved as claimed in claims 4, and 8-9. 

Regarding claim 7, Endo teaches aluminum acetate and lanthanum acetate. 

Response to Arguments
Applicant’s arguments, filed 9/15/22, with respect to the rejections of claims 1-4 and 7-9 under are have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo in view of Iwamoto.
Applicant argues Endo, directed to an inkjet recording component, is in a completely different field of art from the claimed invention for use in dental prosthetic devices. Therefore, a person having ordinary skill in the art would have lacked motivation to include the presently required organic marker in Endo, since the effects of the presently claimed invention are completely unnecessary in Endo and indeed unrelated to the objective therein.
Examiner respectfully traverses. 
“for a prothesis device cut and machined from a dental zirconia for cutting and machining” is regarded as intended use and therefore this phrase does not result in a structural difference between the instant claims and inorganic fine dispersion taught by Endo in view of Iwamoto. 
Therefore, as stated above the inorganic fine dispersion taught by Endo in view of Iwamoto comprising aluminum acetate, an organic liquid, organic marker and water is the same inorganic fine dispersion as claimed in claim 1 and therefore it would be expected that the inorganic fine dispersion taught by Endo in view of Iwamoto can be used for a prothesis device cut and machined from a dental zirconia for cutting and machining as claimed in claim 1.
In response to applicant's argument that Endo in view of Iwamoto is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claims are broadly to an opaque imparting liquid.
Endo in view of Iwamoto teaches inorganic fine dispersion which broadly reads on an opaque imparting liquid as claimed in claim 1 and therefore Endo in view of Iwamoto is analogous art to the applicant’s endeavor. 
Further, as stated above, “for a prothesis device cut and machined from a dental zirconia for cutting and machining” is regarded as intended use and therefore this phrase does not result in a structural difference between the instant claims and inorganic fine dispersion taught by Endo in view of Iwamoto. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20020156154 teaches an ink comprising a dye. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/11/22